Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/18/2022 has been entered.

Priority
This Application has an effective filing date of 08/05/2020.	

Election/Restrictions
Newly submitted claims 16-25.

Claim Status
Claims 1-4 and 12-15 are pending and under examination. Claims 5-11 are canceled. It is noted the amended claims 1-4 and 12-15 do not include previous claims 16-25. MPEP 714 states “In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently 

Action Summary
Claims 1-4, 12, 13, and 15 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taylor et al., Journal of Cancer Therapy, 2015, 6, 322-333 are maintained, but modified and revisited in light of the claim amendment. 
Claims 1-11 are rejected on the ground of non-statutory double patenting as being un-patentable over claims 1-19 of U.S. Patent No. 9,089,570 are maintained., but modified and revisited in light of the claim amendment. 

Terminal Disclaimer
The application/patent being disclaimed has been improperly identified since the number used to identify the 13/986,103 being disclaimed is incorrect.  The correct number is U.S. patent 9,089,570 B2. 

Claim Objections
Claim 15 is objected to under 37 CFR 1.75(c) as being in improper form because it depends on a rejected or canceled patent claim or a claim no longer subject to examination.  See MPEP § 608.01(n).  Accordingly, the claim 15 has not been further treated on the merits.


Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The recitation of “wherein the treatment further comprises administering a dose of standard of care drug used in an effective amount and route of administration for a regimen designed for the phenotype of the COVID-19 disease” and the recitation of “wherein the standard of care drug is selected from the group consisting of azithromycin, chloroquine, hydroxychloroquine, dexamethasone, remdesivir, lopinavir, ritonavir and interferon-2α”, which appear to be method steps render the claims indefinite because the independent claim from which claims 3 and 4 depend from is a product claim. Claims 3 and 4 are construed to contain more than one statutory class of invention. In sum, claims 1 and 2 in combination with claims 3 and 4 appear to contain both a product and method step of using the product, rendering the claim indefinite as the claim contains more than one statutory class of invention. Since the subject matter of independent claim 1 is a product, the method steps of claims 3 and 4 do not appear to further limit the structural components of the pharmaceutical composition of claim 1 and 2. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taylor et al., Journal of Cancer Therapy, 2015, 6, 322-333.
Taylor teaches a pharmaceutical composition of a once daily dose of 50 mg/m2 (effective amount) of carboxyamidotriazole orotate orally (route of administration in a capsule (formulation type) for the treatment of advance solid tumors, see Abstract. The teaching of capsule necessarily implies the inclusion of pharmaceutical excipients. 
Accordingly, the recitation of “wherein the effective amount, formulation type and route of administration of the pharmaceutical composition are determined as appropriate to the condition of the human patient and to the phenotype of the COVID-19 disease in the human patient” of claim 1 and “wherein the effective amount of carboxyamidotriazole orotate is a once daily dose of carboxyamidotriazole orotate in the range of 50 mg/m2 to 1500 mg/m2 based on the body surface of the human patient” of claim 15 do not appear to limit the 
Accordingly, the recitations “for use in the treatment of SARS-CoV-2 infection and COVID-19 disease in a human patient…. are determined  as appropriate to the condition of the human patient and to the phenotype of the COVID-19 disease in the human patient” as recited in claim 1, “wherein the phenotype of the COVID-19 disease comprises of the mild stage with minor and nonspecific symptoms, the moderate stage with pneumonia and localized inflammation requiring hospitalization or the severe stage with systemic hyper-inflammation and acute respiratory distress syndrome requiring critical care management” as recited in claim 2, “ and  “wherein the effective amount of carboxyamidotriazole orotate is a once daily dose of carboxyamidotriazole orotate in the range of 50 mg/m2 to 1500 mg/m2 based on the body surface of the human patient” as recited in claim 15 are intended properties features of the pharmaceutical composition. Since Taylor clearly teaches the pharmaceutical composition claimed as the only structural limitation of the pharmaceutical composition is carboxyamodotriazole orotate, the properties claimed are necessarily present. In the absence of evidence to the contrary, the burden is on the applicant to prove that the claimed pharmaceutical is different from that taught by the prior art and to establish patentable 
With respect to “wherein the treatment further comprises administering a dose of standard of care drug used in an effective amount and route of administration for a regimen designed for the phenotype of the COVID-19 disease, wherein the standard of care drug is selected from the group consisting of azithromycin, chloroquine, hydroxychloroquine, dexamethasone, remdesivir, lopinavir, ritonavir and interferon -2α” of claim 3 and 4; said limitations appear to be method. Since the claim is interpreted to be a product, said method steps in the product claims do not appear to further limit the structural components of the composition. Therefore, the composition is a composition which is met by the prior art. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir.1985).    
Applicant argues that the formulation of the present invention is distinguished from that in the capsule of Taylor. In response, the Examiner disagrees because the modified rejection based on the Taylor’s reference excludes claims 12 and 13. Claims 12 and 13 have been rejected in the second 103 rejection below. Therefore, Taylor clearly teaches the instant claimed pharmaceutical composition. 


Claims 1-4 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Karmali (US2014/0200247A1.
Karmali teaches a pharmaceutical composition comprising an effectxive amount of an oral CTO (carboxyamidotriazole orotate) and PEG-400 (a pharmaceutically acceptable carrier) 
Accordingly, the recitation of “wherein the effective amount, formulation type and route of administration of the pharmaceutical composition are determined as appropriate to the condition of the human patient and to the phenotype of the COVID-19 disease in the human patient” of claim 1 and “wherein the effective amount of carboxyamidotriazole orotate is a once daily dose of carboxyamidotriazole orotate in the range of 50 mg/m2 to 1500 mg/m2 based on the body surface of the human patient” of claim 15 do not appear to limit the structure of the pharmaceutical composition. The effective amount, formulation type and route of administration of the pharmaceutical composition are determined as appropriate to the condition of the human patient and to the phenotype of the COVID-19 disease in the human patient, which is recited in claim 1 as part of the intended characteristic feature (for treating SARS-CoV-2 infection and a phenotype of COVID-19 disease in a human patient) of the pharmaceutical composition. 
Accordingly, the recitations “for use in the treatment of SARS-CoV-2 infection and COVID-19 disease in a human patient…. are determined  as appropriate to the condition of the human patient and to the phenotype of the COVID-19 disease in the human patient” as recited in claim 1, “wherein the phenotype of the COVID-19 disease comprises of the mild stage with minor and nonspecific symptoms, the moderate stage with pneumonia and localized inflammation requiring hospitalization or the severe stage with systemic hyper-inflammation and acute respiratory distress syndrome requiring critical care management” as recited in claim 2, “ and  “wherein the effective amount of carboxyamidotriazole orotate is a once daily dose of 2 to 1500 mg/m2 based on the body surface of the human patient” as recited in claim 15 are intended properties features of the pharmaceutical composition. Since Taylor clearly teaches the pharmaceutical composition claimed as the only structural limitation of the pharmaceutical composition is carboxyamodotriazole orotate, the properties claimed are necessarily present. In the absence of evidence to the contrary, the burden is on the applicant to prove that the claimed pharmaceutical is different from that taught by the prior art and to establish patentable differences. See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).
With respect to “wherein the treatment further comprises administering a dose of standard of care drug used in an effective amount and route of administration for a regimen designed for the phenotype of the COVID-19 disease, wherein the standard of care drug is selected from the group consisting of azithromycin, chloroquine, hydroxychloroquine, dexamethasone, remdesivir, lopinavir, ritonavir and interferon -2α” of claim 3 and 4; said limitations appear to be method. Since the claim is interpreted to be a product, said method steps in the product claims do not appear to further limit the structural components of the composition. Therefore, the composition is a composition which is met by the prior art. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir.1985).    

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely 
Claims 1-11 are rejected on the ground of non-statutory double patenting as being un-patentable over claims 1-19 of U.S. Patent No. 9,089,570. Although the claims at issue are not identical, they are not patentably distinct from each other.
The U.S. patent claims teach a pharmaceutical composition of an effective amount of carboxyamidotriazole orotate that prevents or overcomes acquired resistance to chemotherapeutic drugs and targeted drugs due to by gene amplification or mutation, wherein the effective amount of the composition is in the range 50 mg/m2 to 1500 mg/m2 based on the patient's body surface, see claim 1.
Accordingly, the recitation of “wherein the effective amount, formulation type and route of administration of the pharmaceutical composition are determined as appropriate to the condition of the human patient and to the phenotype of the COVID-19 disease in the human patient” of claim 1 and “wherein the effective amount of carboxyamidotriazole orotate is a once daily dose of carboxyamidotriazole orotate in the range of 50 mg/m2 to 1500 mg/m2 based on the body surface of the human patient” of claim 15 do not appear to limit the structure of the pharmaceutical composition. The effective amount, formulation type and route of administration of the pharmaceutical composition are determined as appropriate to the condition of the human patient and to the phenotype of the COVID-19 disease in the human patient, which is recited in claim 1 as part of the intended characteristic feature (for treating 
Accordingly, the recitations “for use in the treatment of SARS-CoV-2 infection and COVID-19 disease in a human patient…. are determined  as appropriate to the condition of the human patient and to the phenotype of the COVID-19 disease in the human patient” as recited in claim 1, “wherein the phenotype of the COVID-19 disease comprises of the mild stage with minor and nonspecific symptoms, the moderate stage with pneumonia and localized inflammation requiring hospitalization or the severe stage with systemic hyper-inflammation and acute respiratory distress syndrome requiring critical care management” as recited in claim 2, “ and  “wherein the effective amount of carboxyamidotriazole orotate is a once daily dose of carboxyamidotriazole orotate in the range of 50 mg/m2 to 1500 mg/m2 based on the body surface of the human patient” as recited in claim 15 are intended properties features of the pharmaceutical composition. Since Taylor clearly teaches the pharmaceutical composition claimed as the only structural limitation of the pharmaceutical composition is carboxyamodotriazole orotate, the properties claimed are necessarily present. In the absence of evidence to the contrary, the burden is on the applicant to prove that the claimed pharmaceutical is different from that taught by the prior art and to establish patentable differences. See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).
With respect to “wherein the treatment further comprises administering a dose of standard of care drug used in an effective amount and route of administration for a regimen designed for the phenotype of the COVID-19 disease, wherein the standard of care drug is In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir.1985).    
Applicant argues that a terminal disclaimer filed based on claims 1-19 of U.S. Patent No. 9,089,570. In response, as explained in the terminal disclaimer section above, the terminal disclaimer has been improperly identified since the number used to identify the 13/986,103 being disclaimed is incorrect.

					Pertinent Prior art
U.S. Patent No. 5,728,707.

Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669.  The examiner can normally be reached on Monday-Thursday from 7.00am-5.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN P CORNET/             Primary Examiner, Art Unit 1628